Exhibit 10.36

 

EXECUTIVE AGREEMENT

 

THIS EXECUTIVE AGREEMENT (this “Agreement”) is made as of October 23, 2002, by
and between Ziff Davis Holdings Inc., a Delaware corporation (the “Company”),
Ziff Davis Publishing Inc., a Delaware corporation and a wholly owned indirect
subsidiary of the Company (“Publishing”), and Gregory Barton (“Executive”). The
Company, Publishing and Executive are sometimes collectively referred to herein
as “Parties” and individually as “Party”. Certain definitions are set forth in
Section 16 of this Agreement.

 

Executive desires to be employed by Publishing, and Publishing desires to employ
Executive and to be assured of its right to have the benefit of Executive’s
services on the terms and conditions hereinafter set forth. In connection with
such employment, the Company intends to grant to Executive options to purchase
shares of capital stock, on terms consistent with the terms of Section 2 of this
Agreement. Such options shall be granted pursuant to the Company’s 2002 Employee
Stock Option Plan (the “Plan”).

 

The Parties desire to enter into this Agreement to (i) set forth the terms of
the grant of the Options; (ii) provide the Company with certain rights in
respect of the Executive Stock; (iii) set forth the terms and conditions of
Executive’s employment with Publishing; and (iv) set forth the obligation of
Executive to refrain from competing with the Company and its Affiliates under
certain circumstances as provided herein.

 

The parties shall confirm in writing the date (the “Effective Date”) on which
Executive shall commence his employment with the Company; provided that the
Effective Date shall be on or prior to November 11, 2002.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

A.    GRANT OF OPTIONS

 

1.    Investor Rights Agreement.  As a condition precedent to the Company’s
obligations to grant to Executive the Options, Executive must execute and
deliver to the Company a counterpart signature page of the Investor Rights
Agreement, (pursuant to which Executive shall become a party thereto, and
thereby shall benefit from the rights and be subject to the obligations of one
of the “New Stockholders” thereunder).

 

2.    Stock Options.

 

(a)    Grant.  In connection with Executive’s employment by the Company, the
Company shall grant to Executive options (each an “Option” and collectively, the
“Options”) to purchase shares of Series D Preferred Stock, at an exercise price
per share equal to $1,000; shares of Series A Preferred, at an exercise price
per share equal to $0.001; shares of Series B Preferred, at an exercise price
per share equal to $1,000; and shares of Common Stock, at an exercise price per
share equal to $0.001. The number of Options that Executive will be granted will
be determined by the Board of the Company as part of the Board’s granting of
Options to various senior executives of the Company under the Plan. The form of
option agreement pursuant to which the Options will be granted is attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

 

(b)    Exercisable Only to Extent Vested.  The Options shall initially not be
exercisable and thereafter shall be exercisable only to the extent deemed vested
pursuant to Section 6 below.

 

(c)    Options Term.  The Options shall expire at the close of business on, and
in no event shall the Options be exercisable in whole or in part at any time
after, the later of (i) the tenth anniversary of the Effective Date and (ii) a
Sale of the Company (the “Expiration Date”); provided that the Options shall be
subject to earlier expiration as follows:

 

(i)    If Executive’s employment with Publishing or any of its Affiliates under
the control of the Company is terminated for Cause or Executive breaches any of
his obligations under any of Sections 12, 13 and 14 of this Agreement (except
any breach which Executive carries the burden of proving is solely of a
technical nature, is immaterial and was inadvertent), then the Options shall
immediately terminate and Executive shall forfeit all rights with respect to the
Options, regardless of whether the Options, or any portion thereof, shall have
become vested and/or exercisable prior thereto; and

 

(ii)    If Executive’s Company Employment terminates for any reason (other than
a termination by the Company for Cause), any portion of the Options that have
not vested pursuant to Section 6 below shall expire upon such Termination and
the Options shall not be exercisable in respect of such expired portion at any
time thereafter.

 

d)     Exercise Procedures.  Each Option shall be exercisable by Executive (or a
transferee pursuant to Section 7(h)(i) below), to the extent it has vested, is
outstanding and is exercisable in accordance with the terms of this Agreement,
at any time and from time to time prior to the Expiration Date (or any earlier
date of expiration as provided above) by delivering written notice to the
Company and written acknowledgment that Executive has read and has been afforded
an opportunity to ask questions of management of the Company regarding all
financial and other information provided to Executive regarding the Company,
together with payment of the Exercise Price in respect of the Option Shares to
be purchased in accordance with the provisions of this Agreement and such
Option. As a condition to any exercise of an Option, Executive shall permit the
Company to deliver to Executive all financial and other information regarding
the Company it believes necessary to enable Executive to make an informed
investment decision, and Executive shall make all customary investment
representations which the Company requires. Executive shall be required, as a
condition precedent to Executive’s right to exercise each Option, at Executive’s
expense, to supply the Company with such evidence, agreements and other
assurances (including, but not limited to, opinions of counsel satisfactory to
the Company) as the Company then may deem necessary or desirable, in form and
substance satisfactory to the Company’s counsel, in order to establish to the
satisfaction of the Company that the sale of securities by reason of such
exercise shall be in compliance with applicable law, including the Securities
Act. In addition, as a condition to the issuance of Option Shares upon
Executive’s exercise of an Option, the Company may, in its sole discretion,
require that Executive become a party to any stockholder agreement then in
effect. Executive shall have no rights as a shareholder with respect to the
Option Shares issuable under an Option until and unless all conditions to the
Company’s obligations to issue such Option Shares have been satisfied.

 

2



--------------------------------------------------------------------------------

 

3.    Representations and Warranties by the Company.  In connection with the
execution and delivery of this Agreement, the Company represents and warrants to
Executive as of the date hereof that:

 

(a)    The authorized capital stock of the Company consists of (i) 100,000,000
shares of Common Stock, of which approximately 2,400,000 shares are issued and
outstanding; (ii) 400,000 shares of Series A Preferred, of which 329,172.5
shares are issued and outstanding, (iii) 142,500 shares of Series B Preferred,
of which 98,285.6 shares are issued and outstanding, (iv) 7,500 shares of Series
C Preferred, of which 5,172.9 shares are issued and outstanding (and convertible
into approximately 259,000,000 shares of Common Stock), (v) 100,000 shares of
Series D Preferred, of which 80,207.3 shares are issued and outstanding and (vi)
30,000 shares of Series E Preferred of which 28,526.4 shares are issued and
outstanding. Under its current stock option plans the Company is authorized to
issue stock options for the purchase of up to 9,707,612 shares of Common Stock,
58,081 shares of Series A Preferred, 17,344 shares of Series B Preferred and
14,117 shares of Series D Preferred.

 

(b)    The execution, delivery and performance of this Agreement have been duly
and validly authorized by the Company’s board of directors. This Agreement
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms.

 

4.    Representations and Warranties by Executive.  In connection with the
execution and delivery of this Agreement, Executive represents and warrants to
the Company that:

 

(a)    This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and shall not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Executive is a party or any judgment, order or decree to which Executive
is subject.

 

(b)    Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreements with any person or entity
other than the Company or Publishing, except that Executive is party to
confidentiality agreements with each of Alliance Semiconductor Corporation and
Individual Investor Group, Inc., the performance of each of which by Executive
shall not conflict with, violate or cause a breach of this Agreement or any
obligation or duty of Executive to any of the Company and its Affiliates.

 

(c)    Executive has consulted with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein. Executive has obtained advice from
persons other than the Company and its counsel regarding the tax effects of the
transaction contemplated hereby.

 

(d)    Executive has reviewed, or has had an opportunity to review, the Investor
Rights Agreement.

 

5.    Further Acknowledgment.  Executive acknowledges and agrees that neither
the issuance of securities or the Options to him by the Company nor any
provision contained herein, therein or in any other agreement or document shall
entitle Executive to remain in the employment of Publishing or any of its
Affiliates.

 

3



--------------------------------------------------------------------------------

 

B.    VESTING AND REPURCHASE OF EXECUTIVE STOCK

 

6.    Vesting.  Once granted, each Option shall vest in accordance with the
following schedule, if as of each such date Executive is, and has been,
continuously since the Effective Date Employed by the Company:

 

Date

    

Cumulative Percentage

of Option Vested

--------------------------------------------------------------------------------

First anniversary of Effective Date

Second anniversary of Effective Date

Third anniversary of Effective Date

Fourth anniversary of Effective Date

Fifth anniversary of Effective Date

    

  20%

  40%

  60%

  80%

100%

 

If Executive ceases to be Employed by the Company on any date other than any
anniversary date prior to the fifth anniversary of the Effective Date, the
cumulative percentage of each Option to become vested shall be determined on a
pro rata basis according to the number of days elapsed since the prior
anniversary date (or, if prior to the first anniversary date, since the
Effective Date) and any portion of such Option that was not vested on such date
on which Executive ceased to be Employed by the Company shall be deemed unvested
(except as provided in subparagraphs (i) and (ii) below). Notwithstanding the
foregoing:

 

(i)  the unvested portion of each Option shall become fully vested upon the
consummation of a Sale of the Company if as of such date, Executive is, and
since the Effective Date has been, continuously Employed by the Company through
the date of the consummation of such Sale of the Company;

 

(ii)  if Publishing terminates Executive’s Company Employment without Cause on a
date following execution of the definitive agreement providing for a Sale of the
Company, Executive has since the Effective Date and until such Termination been
continuously Employed by the Company, and a Sale of the Company is consummated
within 9 months following such Termination and on substantially the terms and
with the purchaser(s) set forth in such agreement as in effect prior to such
Termination, then the unvested portion of each Option shall become fully vested
upon the consummation of such Sale of the Company; and

 

(iii)  if the Company grants Options in connection with an initial round of
Option grants under the Plan to other senior executives (other than the CEO or
COO) which have a vesting period which is shorter than the vesting period set
forth in this Section 6, the Company will review the vesting schedule set forth
in this Section 6 to determine if a similar reduction in the vesting period
herein is appropriate.

 

7.    Purchase Option.

 

(a)    Generally.  Upon Termination, the Executive Stock, whether held by
Executive or one or more Permitted Transferees, will be subject to purchase by
the Company pursuant to the terms and conditions set forth in this Section 7
(the “Purchase Option”).

 

4



--------------------------------------------------------------------------------

 

(i)    Termination With Cause.  Upon a Termination with Cause, then the Company
may elect to purchase all or any portion of the Executive Stock at a price per
share equal to the lesser of the Original Cost thereof and the Fair Market Value
thereof.

 

(ii)    Termination Without Cause; Resignation; Death or Incapacity.  Upon a
Termination (A) by Publishing without Cause, (B) resulting from a resignation by
Executive or (C) resulting from Executive’s death or Incapacity, the Company may
elect to purchase all or any portion of the Option Shares and any other
Executive Stock (other than Option Shares) held by Executive or one or more
Permitted Transferees at a price per share equal to (i) in the case of Option
Shares which have been issued upon exercise of this Option and such other
Executive Stock, the Fair Market Value thereof as of the Termination Date, and
(ii) in the case of Option Shares which are vested but unissued, the repurchase
price for each such Option Share will be (a) the Fair Market Value thereof as of
the Termination Date, minus (b) the Exercise Price thereof. In the event the
Company elects to exercise the Repurchase Option under this Section 7, the
portion of Executive’s Option which is unvested at such time shall terminate.

 

(b)     Purchase Procedures.  After a Termination giving rise to a right of
purchase under Section 7, the Company may elect to exercise the right to
purchase Executive Stock (in the amounts and for the prices set forth in Section
7(a)) pursuant to the Purchase Option by delivering written notice (the
“Purchase Notice”) to the holder or holders of Executive Stock at any time prior
to the date which is six months after the Termination Date. The Purchase Notice
will set forth the number of shares of each class and type of Executive Stock to
be acquired from such holder(s), the aggregate consideration to be paid for such
shares of Executive Stock and the time and place for the closing of the
transaction. If any shares of Executive Stock are held by Permitted Transferees,
the Company shall purchase the shares each class and type of Executive Stock
elected to be purchased from such holder(s) of Executive Stock pro rata
according to the number of shares of such class and type of Executive Stock held
by such holder(s) at the time of delivery of such Purchase Notice (determined as
nearly as practicable to the nearest share).

 

(c)    Closing.  The closing of the transactions contemplated by this Section 7
will take place on the date designated by the Company in the Purchase Notice,
which date will not be more than 60 days after the delivery of such notice. The
Company will pay for the shares of Executive Stock to be purchased pursuant to
the Purchase Option by delivery of, a check payable to the holder(s) of such
shares of Executive Stock; provided however that if payment in cash by the
Company is restricted by the financing or credit arrangements of the Company or
any of its Subsidiaries or if the Company does not have available cash on hand
in an amount sufficient to pay the purchase price for the shares to be
purchased, the Company may deliver a subordinate note or notes payable in up to
three (3) equal annual installments, with the first installment due on the first
anniversary of the closing of such purchase, and bearing interest (payable
quarterly in cash or, if so required by a lender to the Company or any of its
Subsidiaries, in additional notes of the same tenor) at a rate of 7% per annum.
In addition, the Company may pay the purchase price for such Executive Stock by
offsetting amounts outstanding under any indebtedness or obligations owed by the
applicable Participant to the Company or any of its Subsidiaries. Any
obligations of the Company under any notes issued by the Company pursuant to
this Section 7(c) shall be subject to any restrictive covenants to which the
Company is subject at the time of such purchase. The Company will receive
customary representations and warranties from Executive and any other selling
holders of Option Shares

 

5



--------------------------------------------------------------------------------

 

regarding the sale of the applicable Option Shares, including but not limited to
the representation that such seller has good and marketable title to such Option
Shares to be transferred, free and clear of all liens, claims and other
encumbrances.

 

(d)    Restrictions on Repurchase.  Notwithstanding anything to the contrary
contained in this Agreement, all repurchases of Executive Stock by the Company
shall be subject to applicable restrictions contained in the Delaware General
Corporation Law and in the Company’s and its Subsidiaries’ debt and equity
financing agreements. If any such restrictions prohibit the repurchase of
Executive Stock hereunder which the Company is otherwise entitled to make, the
time periods in this Section 7 applicable to repurchases by the Company, of
Executive Stock shall be suspended and shall resume at such time as the Company
is permitted to do so under such restrictions, so that the Company may make such
repurchases and purchases of Executive Stock during the balance of such period
following such time as the Company becomes permitted to make such purchases
under such restrictions.

 

(e)    Termination of Purchase Right.  The right of the Company to purchase
shares of Executive Stock pursuant to this Section 7 shall terminate upon the
earlier of a Sale of the Company or an Initial Public Offering (as defined in
the Plan) of the Company.

 

(f)    Additional Restrictions on Transfer.

 

(i)    In addition to the restrictions on Transfer of Options and the Option
Shares set forth in the Plan, until the fifth anniversary of the Effective Date,
Executive shall not Transfer any Executive Stock except (A) to a Permitted
Transferee in compliance with the provisions of Section 2D of the Investor
Rights Agreement (other than clause (i) thereof), (B) the sale of Executive
Stock pro rata with WS, based on holdings of Common Stock on a fully-diluted
basis, in a registered public offering effected pursuant to Section 9 or Section
10 of the Investor Rights Agreement, (C) sales of Executive Stock pursuant to
Section 2C of the Investor Rights Agreement, or (D) if, at any time after the
Company consummates a public offering of Common Stock which is registered under
the Securities Act and thereafter WS sells shares of Common Stock pursuant to
Rule 144 promulgated under the Securities Act, then at any time thereafter
Executive may sell up to the number of shares of Common Stock equal to (x) the
product of (i) the number of shares of Common Stock then held by Executive and
constituting Executive Stock, multiplied by (ii) a fraction, the numerator of
which is the aggregate number of shares of Common Stock sold by WS pursuant to
Rule 144 and the denominator of which is the aggregate, maximum number of shares
of Common Stock held by WS, calculated on a fully-diluted basis (e.g., including
shares issuable upon conversion of shares of stock held by WS) at any time after
the Effective Date, minus (y) the aggregate number of shares of Common Stock
sold by Executive at or prior to such time pursuant to Rule 144. The
restrictions set forth in this Section 7(f)(i) shall terminate upon the
consummation of a Sale of the Company. Notwithstanding anything in this
Agreement to the contrary, Executive shall not Transfer any interest in the
Option except pursuant to applicable laws of descent and distribution.

 

(ii)    All Executive Stock is subject to the additional restrictions on
Transfer set forth in the Investor Rights Agreement.

 

6



--------------------------------------------------------------------------------

 

(iii)    In addition to any other legend required pursuant to the Investor
Rights Agreement or otherwise, any certificates representing the Executive Stock
shall bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
                         , 2002, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM
REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN PURCHASE OPTIONS AND
CERTAIN OTHER AGREEMENTS SET FORTH IN AN AMENDED AND RESTATED EXECUTIVE
AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER HEREOF DATED AS OF OCTOBER
23, 2002, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 

(iv)    Opinion of Counsel.  Executive may not sell, transfer or dispose of any
Executive Stock (except pursuant to an effective registration statement under
the Securities Act) without first delivering to the Company an opinion of
counsel reasonably acceptable in form and substance to the Company that
registration under the Securities Act or any applicable state securities law is
not required in connection with such transfer.

 

C.    EMPLOYMENT PROVISIONS

 

8.    Employment.  Publishing shall employ Executive, and Executive hereby
accepts employment with Publishing, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 11 hereof (the “Employment Period”).

 

7



--------------------------------------------------------------------------------

 

9.    Position and Duties.

 

(a)    During the Employment Period, Executive shall serve as the Executive Vice
President, General Counsel and Secretary of Publishing and shall have the normal
duties, responsibilities and authority implied by such positions. Executive
shall hold similar positions with the Company and Ziff Davis Media Inc.
(“Media”) as well as any entity controlled by the Company which the Board
determines to be a key affiliate, and Executive shall have the right to serve in
the same positions with respect to all other Affiliates controlled by the
Company except to the extent (i) the Company’s Chief Executive Officer (“CEO”)
approves the election of another person to any such position, or (ii) applicable
law precludes Executive from holding such positions in a foreign entity,
provided that Executive shall not be entitled to any additional compensation for
serving in such positions. So long as Executive remains employed in each of such
positions with Publishing, the Company, Media and each of such key Affiliates,
Executive shall be deemed to be “Employed by the Company” for purposes hereof,
and if Executive ceases for any reason to be employed in any of such positions
with any of such entities, Executive will be deemed to be no longer “Employed by
the Company”, and his “Company Employment” shall be deemed to have ceased or
terminated. For the avoidance of doubt, Executive will be deemed to have
resigned from “Company Employment” if Executive resigns from any of such
positions with Publishing, the Company, Media or any of such key Affiliates.

 

(b)    Executive shall report directly to the CEO and the Chief Operating
Officer (“COO”) of the Company and shall devote his best efforts and
substantially all of his business time and attention (except for vacation
periods contemplated hereby, periods of illness or other incapacity, reasonable
time spent with respect to civic and charitable activities, service on the
boards of directors of other companies as approved by the Board of the Company,
provided that none of such activities shall interfere with Executive’s duties to
Publishing, and other permitted absences, if any, for which senior executive
employees of Publishing are generally eligible from time to time under
Publishing’s policies) to the business and affairs of Publishing and its
Affiliates. Executive shall perform Executive’s duties and responsibilities to
the best of Executive’s abilities in a diligent, trustworthy, businesslike and
efficient manner.

 

10.    Base Salary; Benefits and Bonuses.

 

(a)    During the Employment Period, Executive’s base salary shall be $250,000
per annum, subject to an annual cost of living increase at the beginning of each
calendar year beginning January 1, 2005 at a rate equal to the increase in the
Consumer Price Index—All Urban Consumers for the New York area during the prior
year (but subject to a minimum annual increase of 2%), or such higher rate as
the Board of the Company may designate from time to time (the “Base Salary”),
which salary shall be payable by Publishing in regular installments in
accordance with Publishing’s general payroll practices and shall be subject to
customary withholding.

 

(b)    In addition to the Base Salary, during the Employment Period Executive
shall be eligible to receive an annual bonus (the “Bonus”) as follows: (i) with
regard to calendar year 2003, Executive shall have the opportunity to earn an
annual target Bonus of up to $150,000, so long as Executive remains Employed by
the Company through December 31, 2003 (or if Executive’s employment is
terminated prior to December 31, 2003 as a result of (A) termination

 

8



--------------------------------------------------------------------------------

 

by Publishing without Cause, (B) resignation by Executive for Good Reason or (C)
Executive’s death or Incapacity) and based upon the achievement of performance
targets for such calendar year determined by the CEO and COO and the Board of
the Company, which targets will include both quantitative and qualitative
objectives, provided that Executive’s Bonus in respect of calendar year 2003
will not be less than $75,000 ($50,000 of such guaranteed amount shall be paid
on or about January 2, 2003); and (ii) with regard to subsequent calendar years,
Executive’s Bonus opportunity shall be in an amount determined by the CEO and
COO and shall be based upon the achievement of performance targets determined by
the CEO and COO.

 

(c)    During the Employment Period, (i) Executive shall be entitled to
participate in all of Publishing’s employee benefit plans and programs for which
senior executive employees of Publishing are generally eligible, which shall
include, but shall not be limited to, health insurance, dental insurance, life
insurance, short-term and long-term disability insurance and participation in
Publishing’s 401(k) plan and (ii) Executive shall be eligible for four (4) weeks
of paid vacation in accordance with the policies of Publishing. Executive’s
right to participate in any employee benefit plans or programs of Publishing
shall be subject to Publishing’s right to amend, modify or terminate any such
plan or program in accordance with its terms and applicable law and subject in
each case to any applicable waiting periods or other restrictions contained in
such benefit plans or programs.

 

(d)    Publishing shall reimburse Executive for all reasonable business expenses
incurred by Executive in the course of performing Executive’s duties under this
Agreement which are consistent with Publishing’s policies in effect from time to
time for senior executive employees of Publishing with respect to travel,
entertainment and other business expenses, subject to Publishing’s requirements
with respect to reporting and documentation of such expenses.

 

11.    Term; Termination; Severance.

 

(a)    The Employment Period commenced as of the Effective Date and shall
terminate on the fifth anniversary of the Effective Date; provided that (i) the
Employment Period shall terminate prior to such date upon Executive’s death or
Incapacity; (ii) the Employment Period may be terminated by Publishing at any
time prior to such date with Cause or without Cause; and (iii) the Employment
Period may be terminated by Executive at any time for Good Reason or other than
for Good Reason.

 

(b)    Upon any Termination, Executive shall be entitled to receive Executive’s
Base Salary earned through the Termination Date, prorated on a daily basis
together with all accrued but unpaid vacation time earned by Executive during
the calendar year in which such Termination occurs and any Bonus in respect of a
prior, completed calendar year which is then due and owing and has not been
paid. Except as set forth in Section 11(d), Executive shall not be entitled to
receive Executive’s Base Salary or any bonuses or other benefits from Publishing
for any period after the Termination Date.

 

(c)    In the event Executive’s employment is terminated by Publishing with
Cause, upon a resignation by Executive from Company Employment other than for
Good Reason, or upon Executive’s death or Incapacity, or upon any Termination on
or after the fifth anniversary

 

9



--------------------------------------------------------------------------------

 

of the Effective Date, Publishing shall have no obligation to make any severance
or other similar payment to or on behalf of Executive.

 

(d)    In the event that Executive’s employment is terminated by Publishing
without Cause or upon a resignation by Executive from Company Employment for
Good Reason (in either case prior to the fifth anniversary of the Effective
Date), following such Termination and upon execution and delivery by Executive
within 30 days after the Termination Date of a general release in favor of the
Company and its Affiliates, in form and substance satisfactory to Publishing,
Publishing shall pay Executive his annual Base Salary (as in effect on the
Termination Date) and provide Executive health insurance benefits through the
first anniversary of the Termination Date. Such severance payments shall not be
subject to reduction for any income earned by Executive from other sources after
Termination (and, consequently, Executive shall have no duty to mitigate
Publishing’s severance obligations). After payment of the severance amounts
described in this Section 11(d), Publishing shall have no obligation to make any
further severance or other payment or provide any other benefit to or on behalf
of Executive. Notwithstanding the foregoing, in the event that Executive shall
breach any of Executive’s obligations under any of Sections 12, 13 and 14 of
this Agreement (except any breach which Executive carries the burden of proving
is solely of a technical nature, is immaterial and was inadvertent), then, in
addition to any other rights that Publishing or the Company may have under this
Agreement or otherwise, Publishing shall be relieved from and shall have no
further obligation to pay Executive any amounts to which Executive would
otherwise be entitled pursuant to this Section 11. Notwithstanding anything
herein to the contrary, in the event Executive’s employment is terminated prior
to December 31, 2003 as a result of (A) termination by Publishing without Cause,
(B) resignation by Executive for Good Reason or (C) Executive’s death or
Incapacity, Publishing also shall pay Executive, within 30 days of Termination
but subject to Executive’s execution and delivery within such period of a
general release in favor of the Company and its Affiliates in form and substance
satisfactory to Publishing, an amount equal to (x) $75,000 minus (y) the portion
of Executive’s calendar year 2003 Bonus that Publishing already had paid
Executive prior to Termination.

 

B.    ADDITIONAL AGREEMENTS

 

12.    Confidential Information.  Executive acknowledges that by reason of
Executive’s duties to and association with Publishing and its Affiliates,
Executive will have access to and will become informed of Confidential
Information (as defined in Section 16 below) which is a competitive asset of
Publishing and/or its Affiliates. Executive agrees to keep in strict confidence
and not, directly or indirectly, make known, disclose, furnish, make available
or use, any Confidential Information, except for use in Executive’s regular
authorized duties on behalf of Publishing and its Affiliates. Executive
acknowledges that all documents and other property including or reflecting
Confidential Information furnished to Executive by Publishing or any of its
Affiliates or otherwise acquired or developed by Publishing or any of its
Affiliates or Executive or known by Executive shall at all times be the property
of Publishing and its Affiliates. Executive shall take all necessary and
appropriate steps to safeguard Confidential Information and protect it against
disclosure, misappropriation, misuse, loss and theft. Executive shall deliver to
Publishing at the termination of the Employment Period, or at any other time
Publishing may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential

 

10



--------------------------------------------------------------------------------

Information, Work Product (as defined in Section 16 below) or the business of
Publishing or any of its Affiliates which Executive may then possess or have
under Executive’s control.

 

13.    Inventions and Patents.

 

(a)    Executive acknowledges that all Work Product is the exclusive property of
Publishing. Executive hereby assigns all right, title and interest in and to all
Work Product to Publishing. Any copyrightable works that fall within the Work
Product will be deemed “works made for hire” under Section 201(b) of the 1976
Copyright Act, and Publishing shall own all of the rights comprised in the
copyright therein; provided, however, that to the extent such works may not, by
operation of law, constitute “works made for hire,” Executive hereby assigns to
Publishing all right, title and interest therein.

 

(b)    Executive shall promptly and fully disclose all Work Product to
Publishing and shall cooperate and perform all actions reasonably requested by
Publishing (whether during or after the Employment Period) to establish, confirm
and protect Publishing’s right, title and interest in such Work Product. Without
limiting the generality of the foregoing, Executive agrees to assist Publishing,
at Publishing’s expense, to secure Publishing’s rights in the Work Product in
any and all countries, including the execution of all applications and all other
instruments and documents which Publishing shall deem necessary in order to
apply for and obtain rights in such Work Product and in order to assign and
convey to Publishing the sole and exclusive right, title and interest in and to
such Work Product. If Publishing is unable because of Executive’s mental or
physical incapacity or for any other reason (including Executive’s refusal to do
so after request therefor is made by Publishing) to secure Executive’s signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Work Product belonging to or
assigned to Publishing pursuant to Section 13(a) above, then Executive hereby
irrevocably designates and appoints Publishing and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact to act for and in
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this paragraph in circumstances
where such patents or copyright registrations are or have been or are required
to be assigned to Publishing.

 

14.    NonCompete, Non-Solicitation.

 

(a)    In further consideration of the compensation to be paid to Executive
hereunder, the Executive Stock to be made available for Executive’s purchase and
the grant of the Options, Executive acknowledges that in the course of
Executive’s employment with Publishing and its Affiliates, Executive will during
the Employment Period become familiar with Publishing’s and its Affiliates’ (and
their predecessors’) trade secrets, business plans and business strategies and
with other Confidential Information concerning Publishing and its Affiliates and
that Executive’s services have been and shall be of special, unique and
extraordinary value to Publishing and its Affiliates. Therefore, Executive
agrees that, during the Employment Period and for one (1) year thereafter (such
period, the “Noncompete Period”), Executive shall not directly or indirectly own
any interest in, manage, control, participate in (whether as an officer,
director, employee, partner,

 

11



--------------------------------------------------------------------------------

 

agent, representative or otherwise), consult with, render services for, or in
any other manner engage in, any of the businesses (i) of International Data
Group, Inc., CMP Media, Inc. (a subsidiary of United News & Media PLC), or CNET
Networks, Inc. (the “Restricted Persons”), (ii) of any successor, assignee,
partner, joint venture or collaboration partner, subsidiary, division or
Affiliate of any of the Restricted Persons, or (iii) in which any of the
Restricted Persons owns an interest or participates, which any of the Restricted
Persons manages or controls (whether as an officer, director, employee, partner,
agent, representative or otherwise), or with which any of the Restricted Persons
consults or to which any of the Restricted Persons otherwise provides management
or financial support. Nothing herein shall prohibit Executive from being an
owner, indirectly through a mutual fund or other similar pooled investment
vehicle, of a passive investment in the stock of a corporation which is publicly
traded, so long as Executive has no other participation in the business of any
such corporation.

 

(b)    During the Employment Period and for one (1) year thereafter, Executive
shall not directly or indirectly through another Person (i) induce or attempt to
induce any employee of Publishing or any Affiliate to leave the employ of
Publishing or such Affiliate, or in any way interfere with the relationship
between Publishing or any Affiliate and any employee thereof, (ii) hire any
person who was an employee of Publishing or any Affiliate at any time during the
one year period prior to the termination of the Employment Period, (iii) call
on, solicit or service any customer, supplier, licensee, licensor, franchisee or
other business relation of Publishing or any Affiliate in order to induce or
attempt to induce such Person to cease or reduce doing business with Publishing
or such Affiliate, or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and Publishing or any
Affiliate, including, without limitation, making any negative statements or
communications about Publishing or its Affiliates, or (iv) directly or
indirectly acquire or attempt to acquire any business in the United States of
America to which Publishing or any of its Affiliates has made an acquisition
proposal prior to the Termination Date relating to the possible acquisition of
such business (an “Acquisition Target”) by Publishing or any of its Affiliates,
or take any action to induce or attempt to induce any Acquisition Target to
consummate any acquisition, investment or other similar transaction with any
Person other than Publishing or any of its Affiliates.

 

15.    Enforcement.  If, at the time of enforcement of any of Sections 12, 13
and 14 of this Agreement, a court shall hold that the duration, scope, or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reason-able under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed and directed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Because Executive’s services are unique and because Executive
has access to Confidential Information and Work Product, the parties hereto
agree that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, Publishing or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security). In addition, in the event of an alleged breach or
violation by Executive of Section 14, the period set forth in such Section shall
be tolled until such breach or violation has been duly cured. Executive agrees
that

 

12



--------------------------------------------------------------------------------

 

the restrictions contained in Section 14 are reasonable and that Executive has
received consideration in exchange therefor.

 

16.    Definitions.

 

“Affiliate” of a Person means any other person, entity or investment fund
controlling, controlled by or under common control with the Person and, in the
case of a Person which is a partnership, any partner of the Person.

 

“Board” means the board of directors of the specified Person.

 

“Cause” means (i) the commission by Executive of a felony or a crime involving
moral turpitude, (ii) the commission of any other act or omission by Executive
constituting fraud against the Company or any of its Subsidiaries, or the
violation of the duty of loyalty to the Company and/or its Subsidiaries under
applicable law, (iii) substantial failure by Executive to act as reasonably
directed by the CEO, COO or the Board of the Company which failure, if curable,
is not cured within 15 days after notice thereof to Executive, (iv) willful or
reckless misconduct or, if curable, gross negligence by Executive which is not
cured within 15 days after written notice thereof to Executive, with respect to
the Company or any of its Subsidiaries, or (v) any other material breach by
Executive of this Agreement or company policy established by the CEO, COO or the
Board of the Company, which breach, if curable, is not cured within 15 days
after written notice thereof to Executive.

 

“Certificate of Incorporation” means the Company’s certificate of incorporation
in effect at the time as of which any determination is being made.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

 

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that is or was disclosed to, or
developed or learned by, Executive in connection with Executive’s relationship
with the Company or any of its Affiliates prior to the date hereof or during the
Employment Period and that relates to the business, products, services,
financing, research or development of the Company or any of its Affiliates or
their respective suppliers, distributors or customers. Confidential Information
includes, but is not limited to, the following: (i) internal business
information (including information relating to strategic and staffing plans and
practices, business, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures, accounting and business methods);
(ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, any of the Company’s or any of its
Affiliates’ suppliers, distributors and customers and their confidential
information; (iii) trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable); and
(v) Acquisition Targets and potential acquisition candidates. Confidential

 

13



--------------------------------------------------------------------------------

 

Information shall not include information that Executive can demonstrate: (a) is
or becomes publicly known through no wrongful act or breach of obligation of
confidentiality; (b) was rightfully received by Executive from a third party
(other than ZD, Inc. or any of its successors or Affiliates) without a breach of
any obligation of confidentiality by such third party; (c) was known to
Executive prior to his employment with Publishing and its Affiliates, or (d) is
required to be disclosed pursuant to any applicable law or court order;
provided, however, that Executive provides Publishing with prior written notice
of the requirement for disclosure that details the Confidential Information to
be disclosed and cooperates with Publishing to preserve the confidentiality of
such information to the extent possible.

 

“Common Stock” means the Company’s Common Stock, $.001 par value per share.

 

“Executive Stock” means, collectively, the Option Shares (including any
Unexercised Option Shares) and any other Stock or equity securities hereafter
acquired or acquirable by Executive. Such Stock shall continue to be Executive
Stock in the hands of any holder (except for the Company and transferees in a
Public Sale consummated in accordance with this Agreement and the Investor
Rights Agreement), and except as otherwise provided herein, each such other
holder of Executive Stock shall succeed to all rights and obligations
attributable to Executive as a holder of Executive Stock hereunder. Executive
Stock shall include both vested and unvested Executive Stock and shall include
interests in the Company issued with respect to Executive Stock including,
without limitation, by way of any recapitalization.

 

“Exercise Price” means with respect to an Option Share, the amount payable by
Executive to the Company in connection with the exercise of an Option to
purchase such Option Share.

 

“Fair Market Value” shall mean:

 

(a)    with respect to each share of Executive Stock which is listed on any
stock exchange or quoted in the NASDAQ System or the over-the-counter market,
the average of the closing prices of the sale of any such share on all stock
exchanges on which such security may at the time be listed, or, if there have
been no sales on any such exchange on any day, the average of the highest bid
and lowest asked prices on all such exchanges at the end of such day, or, if on
any day such security is not so listed, the average of the representative bid
and asked prices quoted in the NASDAQ System as of 4:00 P.M., New York time, or,
if on any day such security is not quoted in the NASDAQ System, the average of
the highest bid and lowest asked prices on such day in the domestic
over-the-counter market as reported by the National Quotation Bureau
Incorporated, or any similar successor organization, in each such case averaged
over a period of 21 days consisting of the day as of which the Fair Market Value
is being determined and the 20 consecutive business days prior to such day; and

 

(b)    with respect to each share of Executive Stock which is not, as of the
date of determination, listed on any stock exchange or quoted in the NASDAQ
System or the over-the-counter market, the Fair Market Value thereof shall be
the amount which each such share of Executive Stock would receive upon a
liquidating distribution, in accordance with the Certificate

 

14



--------------------------------------------------------------------------------

 

of Incorporation, of the proceeds of a sale of the Company and its Subsidiaries
as a going concern at market value as determined in good faith mutually by the
Board of the Company and Executive and in accordance with the Certificate of
Incorporation and determined as of the Termination Date; provided that if the
parties cannot agree on Fair Market Value within 30 days after the delivery of
the Purchase Notice, the Fair Market Value will be decided by a mutually
acceptable independent investment bank and if the parties are unable to agree on
such an investment bank, one shall be chosen by lot from four nationally
recognized investment banks, two of which shall be designated by the Company and
two of which shall be designated by Executive. The determination of the
investment bank pursuant hereto will be final and binding and the fees and
expenses of such investment bank shall be shared equally by the Company and
Executive. Any determination of Fair Market Value of any Share of Executive
Stock shall take into account, in the event of any resignation by Executive
other than for Good Reason, any diminution in the value of the Company as a
result of the loss of Executive’s services to the Company and its Affiliates.

 

“Good Reason” means the occurrence, without Executive’s consent, of any of the
following: (a) unless corrected within 15 days after written notice by Executive
to CEO, COO and the Board of the Company of objection thereto, the assignment to
Executive of any significant duties materially inconsistent with Executive’s
status as the Executive Vice President, General Counsel and Secretary of the
Company (and its controlled Affiliates other than foreign entities where
prohibited by applicable law and except to the extent the CEO approved the
election of another person to any such position) or a diminution of Executive’s
title(s), or a substantial adverse alteration in the nature or status of
Executive’s responsibilities; (b) a reduction in Executive’s annual Base Salary
as contemplated hereby, except for across-the-board salary reductions similarly
affecting all senior executives of Publishing; or (c) the Board of the Company
requires Executive to relocate from the New York metropolitan area.

 

“Incapacity” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is unable to
effectively perform the essential functions of Executive’s duties as determined
by the Board of the Company in good faith, for a period of 90 consecutive days
or a period of 120 days during any 180-day period.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Company’s Common
Stock on a fully diluted basis (a “5% Owner”), who is not controlling,
controlled by or under common control with any such 5% Owner and who is not the
spouse or descendent (by birth or adoption) of any such 5% Owner or a trust for
the benefit of such 5% Owner and/or such other Persons.

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of April 5, 2000, as amended on August 12, 2002, by and among the Company and
the Company’s stockholders, as such agreement may be amended from time to time
in accordance with its terms.

 

“Option Shares” shall mean (a) all shares of capital stock of the Company issued
or issuable upon the exercise of an Option and (b) all shares of capital stock
of the Company issued with respect to the capital stock referred to in clause
(a) above by way of a stock dividend or stock split or in connection with any
conversion, merger, consolidation or recapitalization or

 

15



--------------------------------------------------------------------------------

 

other reorganization affecting such capital stock. Option Shares shall continue
to be Option Shares in the hands of any holder other then Executive (except for
the Company and transferees in a Public Sale consummated in accordance with this
Agreement and the Investor Rights Agreement), and each such transferee thereof
shall succeed to the rights and obligations of a holder of Option Shares
hereunder.

 

“Original Cost” of any share of Executive Stock means the price paid by
Executive for such share of Executive Stock.

 

“Permitted Transferee” means any permitted transferee of Stock pursuant to a
transfer in accordance with Section 2D of the Investor Rights Agreement.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.

 

“Public Sale” means any sale of Stockholder Shares to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act.

 

“Sale of the Company” means the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) ownership or voting rights to capital stock of the Company
possessing the voting power to elect a majority of the Board of the Company
(whether by merger, consolidation or sale or transfer of the Company’s capital
stock) or (ii) all or substantially all of the assets of the Company determined
on a consolidated basis.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Series A Preferred” means the Company’s Series A Preferred Stock, $.01 par
value per share.

 

“Series B Preferred” means the Company’s Series B Preferred Stock, $.01 par
value per share.

 

“Series C Preferred” means the Company’s Series C Preferred Stock, $.01 par
value per share.

 

“Series D Preferred” means the Company’s Series D Preferred Stock, $.01 par
value per share.

 

“Series E Preferred” means the Company’s Series E Preferred Stock, $.01 par
value per share.

 

“Stockholder Shares” has the meaning given such term in the Investor Rights
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of

 

16



--------------------------------------------------------------------------------

 

the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes hereof, a Person or Persons
shall be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or shall be or control any managing director or general partner of such
limited liability company, partnership, association or other business entity.
For purposes hereof, references to a “Subsidiary” of the Company shall be given
effect only at such times that the Company has one or more Subsidiaries, and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.

 

“Termination” means such time as of which Executive ceases to be Employed by the
Company, for any reason, whether on account of termination by Publishing,
resignation by Executive, Executive’s death or Incapacity or otherwise.

 

“Termination Date” means the date on which Termination occurs.

 

“Transfer” has the meaning given such term in the Investor Rights Agreement.

 

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable or reduced to practice or
comprising Confidential Information) and any copyrightable work, trade mark,
trade secret or other intellectual property rights (whether or not comprising
Confidential Information) and any other form of Confidential Information, any of
which relate to Publishing’s or any of its Affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which were or are conceived, reduced to practice, contributed to, developed,
made or acquired by Executive (whether alone or jointly with others) while
employed (both before and after the Effective Date) by Publishing (or its
successors or assigns) and its Affiliates.

 

“WS” has the meaning given such term in the Investor Rights Agreement.

 

“WS Fund III” means, collectively, Willis Stein & Partners III, L.P., Willis
Stein & Partners Dutch III-A, L.P., Willis Stein & Partners Dutch III-B, L.P.
and Willis Stein & Partners III-C, L.P.

 

17.    Notices.  Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipients at the address indicated below:

 

17



--------------------------------------------------------------------------------

 

If to Executive:

  

Gregory Barton

    

255 West 88th Street, Apt. 4A

    

New York, NY 10024

      

If to the Company:

  

Ziff Davis Holdings, Inc.

    

28 E. 28th Street

    

New York, NY 10016

    

Attention: Chief Operating Officer

      

with a copy to:

  

Ziff Davis Holdings, Inc.

    

28 E. 28th Street

    

New York, NY 10016

    

Attention: Chief Executive Officer

      

and

  

Willis, Stein & Partners Management III, L.L.C.

    

One North Wacker, Suite 4800

    

Chicago, IL 60606

    

Attn: Avy H. Stein

    

          Daniel H. Blumenthal

      

and

  

Kirkland & Ellis

    

200 East Randolph Drive

    

Chicago, IL 60601

    

Attn: John A. Weissenbach

    

          David A. Breach

      

If to WS:

  

Willis, Stein & Partners Management III, L.L.C.

    

One North Wacker, Suite 4800

    

Chicago, IL 60606

    

Attn: Avy H. Stein

    

          Daniel H. Blumenthal

      

with a copy to

  

Kirkland & Ellis

    

200 East Randolph Drive

    

Chicago, IL 60601

    

Attn: John A. Weissenbach

    

          David A. Breach

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given five days after
deposit in the U.S. mail, if mailed, or otherwise when so delivered or sent
otherwise.

 

18.    General Provisions.

 

(a)    Transfers in Violation of Agreement. Any Transfer or attempted Transfer
of any Stock or the Option in violation of any provision of this Agreement shall
be void, and the

 

18



--------------------------------------------------------------------------------

 

Company shall not record such Transfer on its books or treat any purported
transferee of such Stock or such Option as the owner of such Stock or such
Option for any purpose.

 

(b)    Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c)    Complete Agreement.  This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(d)    Counterparts; Signatures Received via Facsimile.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Signatures
received via facsimile shall be deemed originals for all purposes.

 

(e)    Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company, Publishing and their respective successors and assigns;
provided that the rights and obligations of Executive under this Agreement shall
not be assignable except in connection with a permitted transfer of Stock
hereunder.

 

(f)    Governing Law.  The corporate law of the State of Delaware will govern
all issues concerning the relative rights of the Company and its stockholders.
All other issues concerning this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York.

 

(g)    Remedies.  Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

(h)    Survival.  The provisions set forth in Section 4, Section 7 and Sections
12 through 18 shall survive and continue in full force and effect in accordance
with their terms notwithstanding any termination of the Employment Period.

 

19



--------------------------------------------------------------------------------

 

(i)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Publishing, Executive
and WS Fund III.

 

*    *    *    *

 

 

20



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Agreement on
the date first written above.

 

 

 

ZIFF DAVIS HOLDINGS, INC.

By:

 

/S/    BART W. CATALANE

--------------------------------------------------------------------------------

   

Its: Chief Operating Officer and CFO

 

 

 

 

ZIFF DAVIS PUBLISHING, INC.

By:

 

/S/    BART W. CATALANE

--------------------------------------------------------------------------------

   

Its: Chief Operating Officer and CFO

 

 

 

EXECUTIVE:

By:

 

/S/    GREGORY BARTON

--------------------------------------------------------------------------------

   

                Gregory Barton



--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

Form of Option Agreement

 

 

 

[To be attached following approval of Option grant and form of Option Agreement
by Board]